Citation Nr: 1818086	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1956 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in July 2017, at which time the Board granted service connection for tinnitus and remanded the issue of service connection for bilateral hearing loss for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in or caused by military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The results of a January 2014 VA audiological examination and a June 2014 private audiological examination show that the Veteran currently suffers from bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Thus, the current disability criterion is met. 

In a July 2017 Board decision, VA conceded hazardous noise exposure based on the fact that the Veteran served as an infantryman, which is a duty position that is highly probable to be exposed to hazardous noise.  Thus, the in-service incurrence criterion is met.

The remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  

As noted above, the Veteran underwent a VA examination in January 2014 in connection with this claim.  The January 2014 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  In support of that opinion, the examiner stated that the Veteran's audiologic configuration was not consistent with hearing loss caused by acoustic trauma, further noting that while the Veteran's service likely resulted in some degree of noise exposure, the Veteran also had significant post military noise exposure in his work as a coal miner, and further attributing the Veteran's hearing loss to age.  However, the examiner's rationale appears to be internally inconsistent.  First, the examiner appears to discount the impact of the Veteran's conceded in-service noise exposure on his hearing loss by stating that the Veteran's audiological configuration was not consistent with hearing loss caused by acoustic trauma, while also referencing the Veteran's post-service noise exposure as a contributing factor to the Veteran's hearing loss.  No attempt is made to reconcile these two apparently contradictory positions in the rationale provided.  Consequently, the Board assigns the January 2014 VA opinion little to no probative weight.  

The Veteran also submitted private treatment records in support of his claim.  In a June 2014 audiological examination, Dr. J.D. determined that the Veteran had "moderate to severe notched sensorineural hearing loss, for the left ear and a moderate to profound notched sensorineural hearing loss, for the right ear[,]" and opined that the Veteran's hearing loss and tinnitus were more likely than not related to military noise exposure.  In support of that opinion, the examiner referenced the Veteran's case history, configuration of his hearing loss, and the onset of his tinnitus in service.  

Taking into account the medical opinions of record, the Board resolves all reasonable doubt in his favor and concludes that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  It follows that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


